Ellis, J.,
dissenting.
The record shows that the Circuit Court of the Fifteenth Judicial Circuit had jurisdiction of the accused.
“As a general rule habeas corpus does not lie to correct mere irregularities of procedure where there is jurisdiction, and in order to sustain the writ there, must be illegality or want of jurisdiction. Ex parte Pitts, 35 Fla. 149, 17 South. Rep. 96; Ex parte Prince, 27 Fla. 196, 9 South. Rep. 659; Ex parte Bowen, 25 Fla. 214, 6 South. Rep. 65,” cited in Ex parte Senior, 37 Fla. 1, 19 South. Rep. 652.
The rule adopted, in the Senior case, supra, is the rule which obtains in this State and the one supported by the courts generally throughout the United States. It is: “that the conduct charged as constituting the contempt must be such that some degree of delinquency or- misbehavior can be predicated of it; for if the act be plainly indifferent or meritorious, or if it be only the assertion of *347the undoubted, right of the party it will not become a criminal contempt by being adjudged to be so. The question whether the alleged offender really committed the act charged, will be conclusively determined by the order or judgment of the court; and so with equivocal acts, which may be culpable or innocent according to the circumstances ; but where the act is necessarily innocent or justifiable, it would be preposterous to hold it a cause of imprisonment. ’ ’
The judgment of the Circuit Court is, according to the rule announced in the Senior case, supra, conclusive upon Mr. Biggers that he committed the acts charged. Whether he actually printed the article in the newspaper is immaterial. He gave publicity to his thoughts and words by publicly expressing them in a speech before the assembled members and visitors at a meeting of the Florida League of Municipalities. Be that however as it may, according to the decision and opinion of this court in the Senior case, the charge that he caused the spoken words to be published in the newspaper is conclusively determined by the order or judgment of the court.
The “overwhelming weight of authority” is that “where a court has jurisdiction of the person of the defendant, and of the subject-matter out of which the alleged contempt arises, he is not entitled to relief by means of this writ.” 6 R. C. L. 540.
The Senior case, supra, modifies the rule to the extent stated. Any further modification of the rule seems not to be justified by precedent or principle. The views expressed by the court in Ex parte Hayes, 72 Fla. 558, 73 South. Rep. 362, are in conformity with the views entertained by the courts generally upon the subject of contempt.
*348The words of Mr. Biggers cannot be said to be “plainly indifferent or meritorious” nor “only the assertion of the undoubted right of the party,” nor can they be said to be either innocent or justifiable. I think his words amounted to a charge against the judge of inefficiency and venality. Whether his words actually influenced the court or not is not the test of liability as it is impossible to say just what effect such an attempt has had. 6 R. C. L. 514.
I am not concerned nor should an appellate court be concerned with the expediency or propriety of a circuit judge’s action in noticing any such verbal attacks upon him.